Case 2:17-cr-20274-BAF-DRG ECF No. 443, PageID.3412 Filed 11/20/20 Page 1 of 2




                         UNITED STATES OF AMERICA
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

____________________________________

UNITED STATES OF AMERICA,                             Case No. 17-cr-20274

              Plaintiff,                              Honorable Bernard A. Friedman

v.                                                    STIPULATION AND
                                                      ORDER TO AMEND BOND
                                                      CONDITIONS
D2- FAKHRUDDIN ATTAR and
D3- FARIDA ATTAR,

              Defendants.

____________________________________

                                   STIPULATION

Fakhruddin Attar, through his attorney Mary Chartier and Farida Attar, through her

attorney Matthew R Newburg, and the United States government, through its

attorney Sara Woodward, stipulate that the Attars bond conditions be modified to

allow the following:

     1. The Attars are permitted to have contact with Abdeali and Yusuf Attar via

        telephone and online communications.

     2. The Attars are permitted to travel to upstate New York or Pennsylvania from

        December 20, 2020 through January 5, 2021 to visit Taha Vasi and his family.

     These conditions are also subject to approval by the Pretrial Services Office.
Case 2:17-cr-20274-BAF-DRG ECF No. 443, PageID.3413 Filed 11/20/20 Page 2 of 2




                                      Respectfully submitted,

11/3/20                               /s/MARY CHARTIER (w/permission)
Date                                  Mary Chartier


11/3/20                               /s/MATT NEWBURG
Date                                  Matthew R. Newburg


11/3/20                               /s/SARA WOODWARD (w/permission)
Date                                  Sara Woodward


                                     ORDER

The Attars bond conditions shall be modified to permit the following subject to the

approval of Pretrial Services:

   1. The Attars are permitted to have contact with Abdeali and Yusuf Attar via

      telephone and online communications.

   2. The Attars are permitted to travel to upstate New York or Pennsylvania from

      December 20, 2020 through January 5, 2021 to visit Taha Vasi and his family.

      These conditions are also subject to approval by the Pretrial Services Office.



                                          s/Bernard A. Friedman
Dated: November 20, 2020                  Bernard A. Friedman
       Detroit, Michigan                  Senior United States District Judge




                                         2
